Citation Nr: 1510102	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana, that, in pertinent part, denied entitlement to a TDIU.

The August 2010 rating decision also addressed several other issues.  These include denials of service connection for hearing loss and tinnitus.  Also service connection for coronary artery disease (CAD) was granted with an initial 20 percent disabling assigned.  Finally this rating denied several increased rating claims, including for post traumatic stress disorder (PTSD), rated as 30 percent disabling; Type II diabetes, rated as 20 percent disabling; residuals of shell fragment wound to the left ankle, rated as 20 percent disabling; sensory deficit of the left side of face rated as 10 percent disabling, residuals of shell fragment wound to the left thigh, rated as 10 percent disabling; residuals of shell fragment wound to the right knee, rated as 10 percent disabling; residuals of shell fragment wound to the left shoulder and arm, rated as 10 percent disabling;

Although these issues were all included in the March 2011 notice of disagreement (NOD), in his June 2012 VA Form 9, substantive appeal, the Veteran stated he wished only to appeal the TDIU denial.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, these matters are not before the Board.

In June 2013, the Veteran testified at a personal hearing before the undersigned at the RO; a copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 rating decision the RO granted service connection for prostate cancer assigned at a 100 percent disability rating effective September 15, 2014.  Thus his current combined service connected evaluation is 100 percent disabling.  However this grant does not obviate the need for further adjudication of the TDIU claim, as he was receiving less than a total disability rating during the staged period from the pendency of his claim on appeal dated in January 19, 2010 up to September 15, 2014.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition the 100 percent disability rating assigned for prostate cancer is not a static disability rating, and in fact is up for review, with a VA examination to re-evaluate the residuals of this cancer to be scheduled for April 2014.  Given this upcoming re-evaluation, the Board defers further adjudication of the TDIU matter pending the outcome of this future examination.  

In regards to whether  TDIU is warranted for the appellate period prior to September 15, 2014, the Board notes during the appeal period that prior to this date, service connection was in effect for the following disabilities:   Post traumatic stress disorder (PTSD), rated at 30 percent disabling; coronary artery disease (CAD) rated as 30 percent disabling; shell fragment wound in the left ankle rated as 20 percent disabling; diabetes mellitus, Type II, rated at 20 percent disabling; sensory deficit to the left side of the face rated as 10 percent disabling; shell fragment wounds  of the left knee rated as 10 percent disabling; shell fragment wounds of the left thigh rated as 10 percent disabling; shell fragment would of the left shoulder and arm rated as 10 percent disabling and residuals of left mandible fracture rated as 0 percent disabling.  His combined rating has been 80 percent disabling from the pendency of this appeal up to September 15, 2014 when he was assigned a scheduler 100 percent.  The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), throughout the pendency of this appeal.  

The question is whether the Veteran's service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation for the period outside of the time he has been in receipt of the 100 percent rating.

A VA general medical examination DBQ of May 2012 shows that the Veteran was said to have difficulty with employment due to a left shoulder disability and residuals of a head injury, neither of which are service connected. In a February 2012 addendum, the examiner indicated that the Veteran was capable of at least sedentary work or partially sedentary work in spite of his physical disabilities.  The heart examination of the same month indicated he was not precluded from substantial gainful employment by his heart disorder.  

Finally the PTSD examination of the same month indicated that the Veteran was capable of working in an environment with low stress conditions and in environments not requiring he make decisions or respond to frequent changes.  However it was not made clear in these examinations as to whether the Veteran was precluded from positions requiring manual labor.  In his June 2013 hearing he testified that he attended school up to the 11th grade and he worked in manual labor jobs all his life, with jobs that included custodian, painter, plumber, electrician, yard work and carpet laying.  He indicated that his pain from shell fragment wounds and his heart symptoms prevented him from being able to work as a carpet layer.  His representative also stated that he previously earned below the poverty threshold and that this did not meet the criteria for substantially gainful employment.  His employment questionnaires and correspondences with former employers all confirm that his jobs entailed manual labor.  

In view of the foregoing, the Board finds that another opinion is necessary to determine whether the combined effect of ALL of the Veteran's service-connected disabilities precludes his ability to maintain employment in jobs involving manual labor for any period falling outside of a period in which he received a 100 percent scheduler rating during the pendency of this appeal.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall refer the claims file to an examiner, if possible, a vocational specialist, to provide an opinion regarding the Veteran's employability.  If an examination is deemed necessary, one should be accomplished.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities in effect during the appeal period prior to September 15, 2014 either alone or in combination, precluded him from securing or following substantially gainful employment, taking into consideration his level of education, special training, and previous work experience which is limited to manual labor positions.  Specifically the examiner is to address whether he is shown to have been precluded from a manual labor position by his service connected disabilities in effect prior to September 14, 2014: PTSD; coronary artery disease; shell fragment wound in the left ankle; Diabetes Mellitus Type II; sensory deficit to the left side of the face; shell fragment wounds  of the left knee; shell fragment wounds of the left thigh; shell fragment would of the left shoulder and arm and residuals of left mandible fracture.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




